



COURT OF APPEAL FOR ONTARIO

CITATION: Gordon
    Gravelle (CodePro Manufacturing) v.
Denis Grigoras Law
    Office, 2013 ONCA 339

DATE: 20130524

DOCKET: C56181

Simmons, Hoy and Strathy JJ.A.

BETWEEN

Gordon Gravelle o/a CodePro Manufacturing

Plaintiff (Appellant)

and

Denis Grigoras Law Office and Denis Grigoras an
    Individual

Defendants (Respondents)

Gordon Gravelle, for the appellant

Brendan D. Hardick and Laird S.S. Scrimshaw, for the respondents

Heard and released orally: May 14, 2013

On appeal from the order of Justice Casimir Herold of the
    Superior Court of Justice, dated September 13, 2012.

[1]

The appellant appeals from an order dismissing his motion requesting an
    order setting aside a registrars dismissal for delay.

[2]

The appellant does not dispute that the motion judge applied the proper
    test for determining whether the administrative dismissal should be set aside,
    namely the test set out in
Reid v. Dow Corning Corp.
(2001), 11 C.P.C.
    (5th) 80 (Ont. Master) revd on other grounds, (2002), 48 C.P.C. (5th) 93.
    (Ont. Div. Ct.), as that decision has been explained in other decisions of this
    court.  Rather, the appellant submits that the motion judge erred in failing to
    find that he (the appellant) had satisfied all prongs of that test.

[3]

We do not accept the appellants submissions. The motion judge found
    that the appellant acted with reasonable diligence in moving to set aside the
    dismissal order. However, in applying the
Reid v. Dow Corning Corp.

test, the motion judge also found that the appellant had not adequately explained
    the litigation delay; that, rather than being inadvertent, the appellants
    failure to set the action down for trial was deliberate; and that the appellant
    failed to rebut the presumption of prejudice arising from the expiry of the
    limitation period.

[4]

In his affidavit filed on the set-aside motion, the appellant
    acknowledged he was taking a wait and see approach to this action, that is,
    awaiting the outcome of other litigation before proceeding with this action.
    While there may be some circumstances in which such an approach is justified,
    the appellant failed to provide any information that would justify such an
    approach in this case.  The fact that the appellant was occupied with other
    litigation and his personal affairs is not a sufficient explanation for taking
    no active steps to move an action forward. Similarly the appellant failed to
    adduce any evidence to rebut the presumptive prejudice arising from the expiry
    of the limitation period.

[5]

The motion judges decision involved an exercise of discretion.  Absent clear
    error, we are not permitted to interfere with that exercise of discretion.  In
    this case we see no basis on which to do so.

[6]

The appeal is therefore dismissed.

[7]

The costs of the appeal will be to the respondents on a partial
    indemnity basis fixed in the amount of $5000.00 inclusive of disbursements and
    applicable taxes.

Janet Simmons
    J.A.

Alexandra Hoy
    J.A.

G.R. Strathy J.A.


